Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/30/2022 has been entered.
 
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-20 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended Claim 17 to specifically recite the limitation of the sense resistor coupling being between the first current terminals of the first and second transistors and the first current terminal of the sense transistor, consistent with the limitations recited in independent Claims 1 and 9,  presented persuasive arguments towards the references relied upon the teaching of the limitation. 
Regarding Claim 1, closest prior art of record considered, Hasegawa et al. (US 8,233,257) discloses a circuit (Figures 1-6), comprising: 
a first transistor (Tr2, Figures 1-5) having a control input (input provided to the gate terminal of Tr2, Figures 1-5), and first and second current terminals (drain and source terminals of Tr2, Figures 1-5); 
a second transistor (Tr3, Figures 1-5) having a control input (input provided to the gate terminal of Tr3, Figures 1-5), and first and second current terminals (drain and source terminals of Tr1, Figures 1-5), the first current terminals of the first and second transistors coupled together at a first power supply node (first current terminals of Tr2, Tr3 coupled to VDD, Figures 1-5);
a sense transistor (Tr1, Figures 1-5) having a control input (input provided to the gate terminal of Tr1, Figures 1-5) and first and second current terminals (drain and source terminals of Tr1, Figures 1-5), the control terminals of the second and sense transistors coupled together (Tr3 and Tr1 gate coupled, Figures 1-5), the second current terminal the sense transistor coupled  to an output of the circuit (a second current terminal Tr1 coupled an output Vo, Figures 1-5), the second current terminals of the first, second transistors coupled to the output of the circuit via ground (a second current terminals of Tr2, Tr3 coupled to ground and the output Vo coupled to ground via R1, R2, Figures 1-5); and 
a sense resistor (comprising R1, Figures 1-5) coupled to the second current terminals of the first and second transistors and the second current terminal of the sense transistor (sense resistor comprising R1 coupled between the first current  terminal of Tr1 and the first current/drain terminals of Tr2 and Tr3, Figures 1-5); 
wherein the first and second transistors are configured such that during a first mode of operation, current to a load flows through the first and second transistors (Column 1, line 55 – Column 2, line 6, Column 3, lines 49-59), and during a second mode of operation, current to a load is discontinued through the first transistor yet flows through the second transistor (Column 2, lines 7-17, Column 3, lines 55-63). 
Hasegawa does not disclose the second current terminals of the first, second transistors coupled to the output being direct and the sense resistor being coupled  between the first current terminals of the first and second transistors and the first current terminal of the sense transistor.
Spalding (US 2014/0152280) discloses a circuit (Figure 2) comprising a first transistor, second transistor, and a sense transistor (S1, S2, SN respectively, Figure 2), wherein a first current terminals of the transistors are coupled to a power supply (drain terminals of S1, S2, SN are coupled to Vs, 26, Figure 2), and a second current terminals of the transistors are coupled to an output of the circuit ( source terminals of S1, S2, SN are coupled to an output 28 of the circuit, Figure 2), and a sense resistor coupled to the first terminals of the first, second and the sense transistors (sense resistor 20 coupled to the drain terminals of S1, S2, and SN, Figure 2). 
Spalding does not disclose the sense resistor coupled between the first current terminals of the first and second transistors and the first current terminal of the sense transistor.
Arndt (US 8,018,213) discloses a circuit (Figures 9-10) comprising a first transistor, second transistor, and a sense transistor (1, 2, 3 respectively, Figures 9-10), wherein a first current terminals of the transistors are coupled together to a power supply node (drain terminals of 1, 2 are coupled to V+ via load Z, Figure 2), and a second current terminals of the transistors are coupled to ground (source terminals of 1, 2, 3 are coupled GND, Figure 9), and a sense resistor (63 in 6, Figures 9-10) coupled between the first terminals of the first, second transistors and the first terminal of the sense transistor (63 coupled to the drain terminals of 1, 2,  and the drain terminal of 3, Figures 9-10). Arndt differs as the second current terminals of the first, second and sense transistors are coupled to the ground, not to an output (Arndt’s first current terminals are coupled to an output K2 coupled to the load Z).
Combination of Hasegawa, Spalding, Arndt does not disclose the sense resistor coupled between the first current terminals of the first and second transistors and the first current terminal of the sense transistor, in combination with the other recited elements of Claim 1, therefore allowable. Claims 2-8 depend from Claim 1. 
Regarding Claim 9, Hasegawa et al. discloses a circuit (Figures 1-6), comprising: 
a first transistor (Tr2, Figures 1-5) having a control input (input provided to the gate terminal of Tr2, Figures 1-5), and first and second current terminals (drain and source terminals of Tr2, Figures 1-5); 
a second transistor (Tr3, Figures 1-5) having a control input (input provided to the gate terminal of Tr3, Figures 1-5), and first and second current terminals (drain and source terminals of Tr1, Figures 1-5), the first current terminals of the first and second transistors coupled together at a first power supply node (a first current terminals of Tr2, Tr3 coupled to VDD, Figures 1-5);
a sense transistor (Tr1, Figures 1-5) having a control input (input provided to the gate terminal of Tr1, Figures 1-5) and first and second current terminals (drain and source terminals of Tr1, Figures 1-5), the control terminals of the second and sense transistors coupled together (Tr3 and Tr1 gate coupled, Figures 1-5), the second current terminal the sense transistor coupled to an output of the circuit (a second current terminal Tr1 coupled an output Vo, Figures 1-5), the second current terminals of the first, second transistors coupled to the output of the circuit via ground (a second current terminals of Tr2, Tr3 coupled to ground and the output Vo coupled to ground via R1, R2, Figures 1-5); and 
a sense resistor (comprising R1, Figures 1-5) coupled to the second current terminals of the first and second transistors and the second current terminal of the sense transistor (sense resistor comprising R1 coupled between the first current terminal of Tr1 and the first current terminals of Tr2 and Tr3, Figures 1-5); and 
a comparator having first and second inputs (comparator 1 having positive and negative inputs, Figures 1-5), the first input coupled to the second current terminal of the third transistor and to the sense resistor (the first/positive input of 1 coupled the second current terminal of Tr1, Figures 1-5), and the second input configured to receive a reference voltage (the second/negative input of 1 coupled to Vref, Figures 1-5); 
wherein the first and second transistors are configured such that during a first mode of operation, current does not flow through the first transistor and continues to flow through the second transistor and the sense transistor and sense resistor (Column 1, line 55 – Column 2, line 6, Column 2, lines 7-17, Column 3, lines 49-63).
Hasegawa does not specifically disclose that a size of the second transistor being smaller than a size of the first transistor, the second current terminals of the first, second transistors coupled to the output being direct, the sense resistor being coupled  between the first current terminals of the first and second transistors and the first current terminal of the sense transistor, and the second operation mode being an overcurrent protection test mode. 
Kreuter et al. (US 2015/0280425) discloses a circuit (Figure 13 for example) comprising a first transistor (130, Figure 13) and an additional transistor in parallel with the first transistor (131 in parallel with 130, Figure 13) including a resistor in the current sensing path (132, Figure 13), for driving a load (422 in Figure 4), wherein the size of the additional transistor is smaller than the first transistor (Paragraph 67). 
Spalding discloses a circuit (Figure 2) comprising a first transistor, second transistor, and a sense transistor (S1, S2, SN respectively, Figure 2), wherein a first current terminals of the transistors are coupled to a power supply (drain terminals of S1, S2, SN are coupled to Vs, 26, Figure 2), and a second current terminals of the transistors are coupled to an output of the circuit ( source terminals of S1, S2, SN are coupled to an output 28 of the circuit, Figure 2), and a sense resistor coupled to the first terminals of the first second and the sense transistors (sense resistor 20 coupled to the drain terminals of S1, S2, and SN, Figure 2).
Spalding does not disclose the sense resistor coupled between the first current terminals of the first and second transistors and the first current terminal of the sense transistor.
Arndt discloses a circuit (Figures 9-10) comprising a first transistor, second transistor, and a sense transistor (1, 2, 3 respectively, Figures 9-10), wherein a first current terminals of the transistors are coupled together to a power supply node (drain terminals of 1, 2 are coupled to V+ via load Z, Figure 2), and a second current terminals of the transistors are coupled to ground (source terminals of 1, 2, 3 are coupled GND, Figure 9), and a sense resistor (63 in 6, Figures 9-10) coupled between the first terminals of the first, second transistors and the first terminal of the sense transistor (63 coupled to the drain terminals of 1, 2,  and the drain terminal of 3, Figures 9-10). Arndt differs as the second current terminals of the first, second and sense transistors are coupled to the ground, not to an output (Arndt’s first current terminals are coupled to an output K2 coupled to the load Z).
Esumi et al. (US 2012/0098517)discloses a circuit (Figures 1, 11) comprising a first transistor (15, Figure 11) and an additional transistor in parallel with the first transistor (25 in parallel with 15, Figure 11) including a resistor in the current sensing path (21, Figure 11), for driving a load (200, Figure 1, load coupled to 12, not shown in Figure 11), including a test pad (24, Figure 11) to configure the transistors in an overcurrent protection test mode (Paragraph 90). 
Combination of Hasegawa, Spalding, Arndt, Esumi does not disclose the sense resistor coupled between the first current terminals of the first and second transistors and the first current terminal of the sense transistor, in combination with the other recited elements of Claim 9, therefore allowable. Claims 10-15 depend from Claim 1.
Regarding amended Claim 17, Hasegawa et al. (US 8,233,257) discloses a circuit (Figures 1-6), comprising: 
a first transistor (Tr2, Figures 1-5) having a control input (input provided to the gate terminal of Tr2, Figures 1-5), and first and second current terminals (drain and source terminals of Tr2, Figures 1-5); 
a second transistor (Tr3, Figures 1-5) having a control input (input provided to the gate terminal of Tr3, Figures 1-5), and first and second current terminals (drain and source terminals of Tr1, Figures 1-5), the first current terminals of the first and second transistors coupled together at a first power supply node (a first current terminals of Tr2, Tr3 coupled to VDD, Figures 1-5);
a third transistor (Tr1, Figures 1-5) having a control input (input provided to the gate terminal of Tr1, Figures 1-5) and first and second current terminals (drain and source terminals of Tr1, Figures 1-5), the control terminals of the second and third transistors coupled together (Tr3 and Tr1 gate coupled, Figures 1-5), the second current terminal the third transistor coupled  to an output of the circuit (a second current terminal Tr1 coupled an output Vo, Figures 1-5), the second current terminals of the first, second transistors coupled to the output of the circuit via ground (a second current terminals of Tr2, Tr3 coupled to ground and the output Vo coupled to ground via R1, R2, Figures 1-5); 
a sense resistor (comprising R1, Figures 1-5) coupled to the second current terminals of the first and second transistors and the second current terminal of the third transistor (sense resistor comprising R1 coupled between the first current terminal of Tr1 and the first current terminals of Tr2 and Tr3, Figures 1-5); and 
a comparator having first and second inputs(comparator 1 having positive and negative inputs, Figures 1-5), the first input coupled to the second current terminal of the third transistor and to the sense resistor (the first/positive input of 1 coupled the second current terminal of Tr1, Figures 1-5), and the second input configured to receive a reference voltage (a second/negative input of 1 coupled to Vref, Figures 1-5), an output of the comparator is configured to change state responsive to voltage from the third transistor crossing the reference voltage (output of the comparator changing state responsive to the voltage inputted from Tr1 at the positive input crossing the reference voltage Vref at the negative input, Figures 1-5);
wherein the first and second transistors are configured such that during a first mode of operation, current to a load flows through the first and second transistors (Column 1, line 55 – Column 2, line 6), and during a second mode of operation, current to a load is discontinued through the first transistor yet flows through the second transistor (Column 2, lines 7-17, Column 3, lines 49-63). 
Hasegawa does not specifically disclose the second current terminals of the first, second transistors coupled to the output (being direct), a size of the second transistor being smaller than a size of the first transistor and a size of the third transistor being smaller than the size of the second transistor, the sense resistor being coupled  between the first current terminals of the first and second transistors and the first current terminal of the sense transistor, and does not disclose a diode coupled between the control inputs of the first and second transistors, and the second operation mode being an overcurrent protection test mode.
Spalding discloses a circuit (Figure 2) comprising a first transistor, second transistor, and a sense transistor (S1, S2, SN respectively, Figure 2), wherein a first current terminals of the transistors are coupled to a power supply (drain terminals of S1, S2, SN are coupled to Vs, 26, Figure 2), and a second current terminals of the transistors are coupled to an output of the circuit ( source terminals of S1, S2, SN are coupled to an output 28 of the circuit, Figure 2), and a sense resistor coupled to the first terminals of the first second and the sense transistors (sense resistor 20 coupled to the drain terminals of S1, S2, and SN, Figure 2).
Spalding does not disclose the sense resistor coupled between the first current terminals of the first and second transistors and the first current terminal of the sense transistor.
Arndt discloses a circuit (Figures 9-10) comprising a first transistor, second transistor, and a sense transistor (1, 2, 3 respectively, Figures 9-10), wherein a first current terminals of the transistors are coupled together to a power supply node (drain terminals of 1, 2 are coupled to V+ via load Z, Figure 2), and a second current terminals of the transistors are coupled to ground (source terminals of 1, 2, 3 are coupled GND, Figure 9), and a sense resistor (63 in 6, Figures 9-10) coupled between the first terminals of the first, second transistors and the first terminal of the sense transistor (63 coupled to the drain terminals of 1, 2,  and the drain terminal of 3, Figures 9-10). Arndt differs as the second current terminals of the first, second and sense transistors are coupled to the ground, not to an output (Arndt’s first current terminals are coupled to an output K2 coupled to the load Z).
Kreuter discloses a circuit (Figure 13 for example) comprising a first transistor (130, Figure 13) and an additional transistor in parallel with the first transistor (131 in parallel with 130, Figure 13) including a resistor in the current sensing path (132, Figure 13), for driving a load (422 in Figure 4), wherein the size of the additional transistor is smaller than the first transistor (Paragraph 67). 
Hebenstreit (US 4, 760, 293)discloses switching circuit comprising a first and second gate coupled transistors (comprising 3, 2, Figure 2) including a delay element comprising a diode coupled between the control inputs of the first and second transistors (delay element comprising diode 9 coupled between the gate/control input of 3 and 2, Figure 2, Claim 5).
Esumi discloses a circuit (Figures 1, 11) comprising a first transistor (15, Figure 11) and an additional transistor in parallel with the first transistor (25 in parallel with 15, Figure 11) including a resistor in the current sensing path (21, Figure 11), for driving a load (200, Figure 1, load coupled to 12, not shown in Figure 11), including a test pad (24, Figure 11) to configure the transistors in an overcurrent protection test mode (Paragraph 90). 
Combination of Hasegawa, Spalding, Arndt, Kreuter, Hebenstreit, Esumi does not disclose the sense resistor coupled between the first current terminals of the first and second transistors and the first current terminal of the third transistor, in combination with the other recited elements of Claim 17, therefore allowable. Claims 18-20 depend from Claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 6/02/2022